FILED
                                                                    June 14, 2021
                                                                       released at 3:00 p.m.
                                                                   EDYTHE NASH GAISER, CLERK
                                                                   SUPREME COURT OF APPEALS
                                                                        OF WEST VIRGINIA

        IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                               January 2021 Term
                                 _____________

                                   No. 20-0698
                                  _____________


                                   IN RE: M.O.

              ________________________________________________

                  Appeal from the Circuit Court of Wood County
                    The Honorable Robert A. Waters, Judge
                            Civil Action No. 18-JA-168

                                 AFFIRMED
              ________________________________________________

                              Submitted: May 5, 2021
                               Filed: June 14, 2021



F. John Oshoway                          Patrick Morrisey
Grantsville, West Virginia               Attorney General
Attorney for the Petitioner              Jessica A. Lee
                                         Assistant Solicitor General
Jessica E. Myers                         Lee Niezgoda
Myers Law Offices                        Assistant Attorney General
Parkersburg, West Virginia               Charleston, West Virginia
Guardian ad Litem                        Attorneys for the Respondent,
                                         West Virginia Department
                                         of Health and Human Resources

CHIEF JUSTICE JENKINS delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT



              1.     “Although conclusions of law reached by a circuit court are subject to

de novo review, when an action, such as an abuse and neglect case, is tried upon the facts

without a jury, the circuit court shall make a determination based upon the evidence and

shall make findings of fact and conclusions of law as to whether such child is abused or

neglected. These findings shall not be set aside by a reviewing court unless clearly

erroneous. A finding is clearly erroneous when, although there is evidence to support the

finding, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed. However, a reviewing court may not

overturn a finding simply because it would have decided the case differently, and it must

affirm a finding if the circuit court’s account of the evidence is plausible in light of the

record viewed in its entirety.” Syllabus point 1, In Interest of Tiffany Marie S., 196 W. Va.

223, 470 S.E.2d 177 (1996).



              2.     “Although parents have substantial rights that must be protected, the

primary goal in cases involving abuse and neglect, as in all family law matters, must be the

health and welfare of the children.” Syllabus point 3, In re Katie S., 198 W. Va. 79, 479

S.E.2d 589 (1996).




                                              i
              3.     “At the conclusion of the improvement period, the court shall review

the performance of the parents in attempting to attain the goals of the improvement period

and shall, in the court’s discretion, determine whether the conditions of the improvement

period have been satisfied and whether sufficient improvement has been made in the

context of all the circumstances of the case to justify the return of the child.” Syllabus

point 6, In Interest of Carlita B., 185 W. Va. 613, 408 S.E.2d 365 (1991).



              4.     “In making the final disposition in a child abuse and neglect

proceeding, the level of a parent’s compliance with the terms and conditions of an

improvement period is just one factor to be considered. The controlling standard that

governs any dispositional decision remains the best interests of the child.” Syllabus point

4, In re B.H., 233 W. Va. 57, 754 S.E.2d 743 (2014).




                                            ii
Jenkins, Chief Justice:

              In this appeal of the July 27, 2020 dispositional order entered by the Circuit

Court of Wood County, West Virginia, Petitioner Father, A.O. 1 (“Father”), asserts that the

circuit court erred in terminating his improvement period and terminating his parental

rights to his son, M.O. Both the West Virginia Department of Health and Human

Resources (“DHHR”) and the guardian ad litem maintain that termination of Father’s

improvement period and parental rights was warranted despite his earlier compliance with

the services provided during his improvement period. Upon review of the parties’ briefs

and oral arguments, the submitted appendix record, and the pertinent authorities, we find

no error in the circuit court’s decision to terminate Father’s improvement period and

parental rights to his son and, therefore, affirm the circuit court’s order.



                                               I.

                      FACTUAL AND PROCEDURAL HISTORY

              In October of 2018, the DHHR filed an abuse and neglect petition against

A.C., 2 the mother of J.C., H.C., and M.O., stating that she had a substance abuse problem




              1
                 As in all cases involving sensitive facts and minor children, we use initials
and titles to identify the parties. See W. Va. R. App. Proc. 40(e); State v. Edward Charles
L., 183 W. Va. 641, 645 n.1, 398 S.E.2d 123, 127 n.1 (1990).
              2
                From review of the record before us, it appears that A.C.’s parental rights
have been terminated, and she has not appealed that termination. She is not the subject of
the instant appeal. The permanency plan for M.O. is adoption by his current foster family.

                                               1
that was impairing her ability to safely and appropriately parent the children. 3 An amended

petition was filed in March of 2019 which added allegations against Father. The amended

petition alleged that shortly after the original petition was filed, the DHHR “became aware

[Father] also had substance abuse issues.              He began screening positive for

methamphetamines.” The amended petition further stated that on January 11, 2019, Father

went to a detox facility and was later admitted into the Amity Center. Subsequently, he

was transferred to a long-term treatment facility, Prestera, in Huntington, West Virginia.

His completion date was scheduled for June of 2019. Accordingly, the amended petition

asserted that Father “has a substance abuse issue that is impairing his ability to safely and

appropriately parent[ M.O.;]” that at the time of the filing of the original petition, Father

did not have safe and appropriate housing for the child; and that at that time “he was never

compliant with [the] DHHR.” 4



              Father asserts that, prior to his release from the Prestera treatment facility, he

entered into a stipulation admitting that he had been abusive and/or neglectful of M.O., and

received a post-adjudicatory improvement period to correct the issues identified with his

substance abuse and lack of safe and appropriate housing.


              3
                J.C. and H.C. have a different father than M.O. and are not the subject of
the current proceedings.
              4
                Father asserts in his brief that a second amended petition was filed in 2019
alleging abuse and neglect against M.B., the father of J.C. and H.C. This second amended
petition was not included in the appendix on appeal. However, M.B. is not the subject of
the instant appeal.

                                              2
              According to an October 31, 2019 document titled “Terms of Post

Adjudicatory Improvement Period,” Father had been complying with most terms and

conditions of his post-adjudicatory improvement period; however, he failed to comply with

one term. In particular, Father was seen at a health services facility with M.O.’s mother

after being advised to discontinue contact with her. Additionally, it was noted that while

Father had technically complied with the term that he attend visitation with his son, “there

[were] still concerns with [Father’s] level of confidence and how he can effectively parent

[M.O.] without intervention from the service provider.” The report’s summary stated that

              [Father] has been complying with some of his terms and
              conditions, however, there is a great concern about an ongoing
              relationship with [the mother]. [Child Protective Services
              Worker] has concerns with [Father’s] ability to be a protective
              parent to [M.O.] [Father] has also had issues with visitation
              regarding his confidence and being able to apply learned
              parenting techniques.

At this point, the Child Protective Services Worker (“CPSW”) recommended ending the

improvement period and setting the matter for disposition.



              A status hearing was held on January 13, 2020. During this hearing, the

circuit court noted that Father was doing well and that unsupervised visitations could begin

and set a final review hearing in thirty days. A February 18, 2020 updated report noted

that Father had “complied with all his terms and conditions.”                   The updated

recommendation was for the DHHR to continue to have “custody of [M.O.] and allow him

to live with [Father] for a trial reunification. CPSW will keep safety services in the home

with [Father] to allow for additional support during the reunification process.”

                                             3
              Following the updated report, a hearing was held on February 19, 2020. The

DHHR indicated that while Father had done well during his improvement period, “[t]o

continue to finish out that transition and still provide [Father] with services, [it] would just

ask that the [circuit court] set this out for disposition in about 45 days.” The DHHR further

stated that “[b]y then, the [DHHR] believes that the transition will be complete and that

will give sufficient time for that, as well as to continue providing services to [Father] to

assist him with that transition.” Counsel for Father inquired whether the court could simply

dismiss the petition that day and continue with some services for the next few months.

However, the DHHR offered that reunification services, rather than just safety services

could be offered if the case remained open. Ultimately, the court ruled that if more services

would be available to Father if the case remained open, it would leave it open and set

disposition in approximately forty-five days. As a result, a dispositional hearing was set

for April 13, 2020, and the court instructed Father to “stay in touch with everybody.”



              Subsequently, on two occasions in late March and early April of 2020, Father

failed to appear for his drug screen. As a result, the CPSW became concerned and called

a service provider to check on Father and M.O. As more fully described below, on April

13, 2020, 5 during the home check, Father eventually admitted to relapsing and using

marijuana. Consequently, the CPSW directed that M.O. be removed from the home. After


              5
                The previously scheduled April 13, 2020 dispositional hearing was
continued to June 26, 2020, due to the COVID-19 global pandemic and corresponding
judicial emergency orders entered by this Court.

                                               4
removal, Father had one diluted and five positive drug screens from April 13, 2020, to May

7, 2020. Four of the positive drug screens showed the presence of marijuana, and one

positive drug screen indicated the presence of both marijuana and benzodiazepines. Father

began testing negative for all substances on the drug screens he submitted to after May 7,

2020.   Furthermore, after removal, Father attended one Multidisciplinary Treatment

(“MDT”) team meeting but did not have any visitations with his child.



              On June 26, 2020, the circuit court held a dispositional hearing regarding

Father. At the outset, the circuit court noted that the matter had been “somewhat affected

by the COVID-19 virus situation.” Specifically, the April 13, 2020 dispositional hearing

had been continued due to the related judicial emergency.         Additionally, the court

recounted that, shortly following the February 19, 2020 review hearing, there had been a

development in this matter, and the DHHR had removed M.O. from Father’s home. 6

Counsel for the DHHR stated that the CPSW “ha[d] had very sporadic contact with [Father]

via text message mostly regarding his [drug] screens, but he has not reached out to the

Department to have any other -- he’s not reached out to the Department.”



              The DHHR presented three witnesses at the hearing. First, the CPSW

assigned to the case involving M.O. testified that M.O. had been returned to Father on a


              6
                At this point, Father had not yet appeared at the hearing. In fact, counsel
for Father stated that he had not had any contact with Father since the February 19, 2020
hearing.

                                            5
trial basis, but that the DHHR had maintained legal custody. During this trial reunification

the DHHR had services for Father. Shortly after the trial reunification period began, Father

failed to appear for two drug screens. After the first missed drug screen, the CPSW reached

out to Father who informed her that both he and M.O. were ill. After Father missed the

second drug screen, the CPSW once again contacted Father who once again told her that

both he and the child were ill. Father explained that M.O. had a very high fever and that

he had tried to contact the pediatrician’s office; however, the CPSW called the doctor’s

office and found Father’s representations were not true. As a result, the CPSW reached

out to the Families Forward service provider, Charlotte Templeton (“Ms. Templeton”), to

go to Father’s home and perform a safety check. Based on her conversation with Ms.

Templeton, the CPSW made the decision to remove M.O. from Father’s home on April 13,

2020. After the child was removed, Father told the CPSW “he knew he messed up, but

that he was just bored. He was bored, so that’s why he had a relapse.” Father further told

the CPSW that “he had gotten high” and “that he had left M[.O.] with a friend of his from

recovery[.]” The CPSW testified that this person had not been previously approved by the

DHHR to care for M.O. 7



              Additionally, the CPSW stated that, during the period of February of 2020 to

the time of the June 26, 2020 hearing, there were several services offered to Father. These




              There was testimony that the DHHR had services in place so that Father
              7

could have approved day care if needed.

                                             6
services included: parenting and life skills, safety services, and drug screening. Father

previously had been attending substance abuse meetings; however, “when everything

started with COVID[-19], he tried a couple of classes on-line and he just didn’t really like

it, so he stopped[.]” Further, the CPSW stated that in the beginning of this case, Father

“was chronically using methamphetamines. [Father] was high risk for relapse and [he] has

also never had a child of his own before. [Father] has stated to caregivers that he did not

feel comfortable at times.” The CPSW testified that “the parenting providers and the

visitation providers all [had] recommendations of [Father] continuing with some services

just to be sure that he would be able to be successful as a parent.”



              Moreover, the CPSW testified that since M.O. had been removed from

Father’s home in April of 2020, Father had rarely contacted the DHHR to check on his son.

Specifically, the day after removal, Father texted the CPSW to see how M.O. was doing.

Then, the CPSW heard from him again around May 24, 2020, to check on M.O. However,

there were no other messages exchanged between Father and the CPSW regarding M.O. 8

The CPSW stated that the only time Father requested visitation with his son was the day

after the child was removed. When a later MDT was held, Father did not ask again for

visitation.




              8
               There were a few other messages exchanged between the CPSW and Father
regarding a missed drug screen and to ensure that Father continued his drug screening.

                                              7
              Next, Ms. Templeton, the Families Forward service provider testified. Ms.

Templeton stated that from February of 2020 to April of 2020, she would, at least once a

week, go to Father’s home to ascertain if he had any questions, needed help with child care,

or if he needed any other kind of assistance for the child. Ms. Templeton described these

services as pre-unification services, which entailed safety checks. She explained pre-

unification services as follows:

              Actually going in the home, helping him [] take the child’s
              temperature. That’s pre-unification, you know, services.
              Helping him -- say if the child was to get head lice, showing
              him how to treat head lice, those type of things. Helping him
              plan menus, meals, because at first he was cooking adult style
              meals. I told him he needed to do more with kid-friendly
              meals. So[,] I got him information from the WIC office and so
              he started incorporating more kid-friendly fruits and vegetables
              and things like that.

Ms. Templeton stated that she did not provide formal parenting classes after M.O. had been

returned to Father’s home.



              Ms. Templeton further testified that she went to Father’s residence on April

13, 2020. Despite Father informing her that the child was ill, M.O. did not appear to be

visibly sick. Additionally, after initially stalling completing the drug screen, Father

admitted to Ms. Templeton that he had recently used marijuana. Specifically, he told her,

“Yeah, I’m dirty. I got bored[,] and I smoked pot.” At that point, after learning this

information, the CPSW directed Ms. Templeton to remove M.O. Ms. Templeton testified

that, by this point, Father seemed overwhelmed by parenting: “He was very, very stressed,



                                             8
very overwhelmed. He was quick to lose his patience with [M.O.].” In her opinion, Father

was not capable of taking care of a two-year-old child.



              Finally, a Wood County Day Report Center service provider, Laura Rush

(“Ms. Rush”), provided testimony. Ms. Rush stated that Father had been enrolled in a

random drug screening program since July 2, 2019. Ms. Rush recounted that, on March

24, 2020, Father failed to show; that he screened negative on March 31, 2020; and on April

10, 2020, he was once again a no show. Then, on April 13, 2020, Father’s drug screen

result was diluted. He was once again a no show on April 16, 2020. On April 20, 24, 27,

30, and May 7, Father’s drug screens all tested positive. After May 7, 2020, he appeared

for all drug screens, and they all remained negative.



              At the end of the presentation of the DHHR’s evidence, after prompting by

his counsel, Father finally appeared in the courtroom. The circuit court found that it would

“probably be unfair to make [Father] go forward with his evidence [that day].”

Accordingly, the court asked for an “impromptu MDT” and continued the hearing until

July 23, 2020, at 3:00 p.m.



              The dispositional hearing reconvened on July 23, 2020. Counsel for Father

stated that Father had not been in touch with him lately. 9 Counsel for the DHHR indicated


              9
                  Counsel was ill and appeared via telephone.

                                              9
that Father had been in contact with different workers from the DHHR and then reiterated

its previous position:

              given that there was such a short period of time that [Father]
              had the child back, [M.O.] back into his home, that he was
              unable to keep his sobriety and that he did relapse, and the fact
              that this case has been ongoing for such an extensive amount
              of time, and the fact that [Father] has already participated in a
              short-term as well as a long-term substance abuse treatment
              program during this, our position would be that we believe that
              the parental rights of [Father] to [M.O.] should be terminated.

The guardian ad litem echoed the same sentiments as the DHHR. Specifically, the guardian

ad litem stated that

              what is most disturbing . . . is since that time [of removal], I’ve
              gotten the impression that [Father] has kind of checked out. I
              think that I would certainly have a different position if he was
              at the last hearing, if he was asking for visitation, which I think-
              - I noted that he came in late, but [his counsel] didn’t request
              visitation even then.

                      So I think that’s really what -- not so much the relapse
              or the use back in April, but the fact that when we removed the
              child from him, took him back into care, that [Father] has not
              really been a full participant. So that’s why I agree with . . . the
              Department’s position to terminate his parental rights.[10]



              Father failed to appear at the hearing. His counsel argued that while Father

relapsed, it “occurred [during] the lockdown from the virus, and he was under a lot of




               The DHHR noted that there was potentially a visit scheduled between
              10

Father and M.O. for that same evening.

                                              10
stress, he wasn’t able to work, and I just think that it was very unusual circumstances that

led him to relapse.” In response, the guardian ad litem stated that

              I mean, when we place children back in the homes, there’s
              going to be stressful situations. People are going to lose jobs.
              They may have a breakup with a loved one. They may have an
              illness. And anytime someone’s put under stress, we need to
              be able to know they’re going to be able to handle it rather than
              to turn back to substance abuse, which I think that’s exactly
              what happened here.

After noting that it was concerned that Father failed to appear at the hearing, the court

terminated Father’s parental rights. In reaching this decision, the court identified several

other concerns, including Father’s inconsistency, his relapse after the child had been in his

care only a short period of time, and his very long history of substance abuse. The court

stated that “there’s something going on with [Father] that indicates he’s not going to be

able to take care of his child in an appropriate manner. So[,] it’s not in the best interests of

the child to have reunification.”



              Following the hearing, the circuit court entered its dispositional order on July

27, 2020. The circuit court noted that Father failed to appear at the dispositional hearing.

Furthermore, the court found that the DHHR had “made reasonable efforts to reunify the

family by providing services to [] Father through an improvement period and an extension

of his improvement period.” Additionally, the circuit court concluded that Father had a

“very long history of substance abuse” and had “been in drug [c]ourt, long-term treatment,

and short-term treatment.” However, “[a]fter only a short period of time of the child being

back in [Father’s] home, [Father] relapsed.” The court determined that Father was “still

                                              11
unable to maintain his sobriety and adequately take care of his child.” Moreover, the circuit

court ruled that “[t]here [wa]s no reasonable likelihood that the conditions of neglect and

abuse can be substantially corrected in the near future and the child needs continuity in

care and caretakers, and a significant amount of time is required to be integrated into a

stable and permanent home environment.” Accordingly, the circuit court concluded that

“[b]ased upon necessity for the welfare and best interest of the child . . . the parental rights

of [Father] to [M.O.] are TERMINATED[,] and the permanent custody of the child,

[M.O.,] is HEREBY committed to the Department of Health and Human Resources until

further Order of the Court.”



              Upon entry of the dispositional order, Father filed this appeal.



                                              II.

                                STANDARD OF REVIEW

              The instant proceeding is before this Court on appeal from the circuit court’s

dispositional order in an abuse and neglect proceeding. Accordingly, we apply the

following standard of review:

                     Although conclusions of law reached by a circuit court
              are subject to de novo review, when an action, such as an abuse
              and neglect case, is tried upon the facts without a jury, the
              circuit court shall make a determination based upon the
              evidence and shall make findings of fact and conclusions of
              law as to whether such child is abused or neglected. These
              findings shall not be set aside by a reviewing court unless
              clearly erroneous. A finding is clearly erroneous when,
              although there is evidence to support the finding, the reviewing

                                              12
              court on the entire evidence is left with the definite and firm
              conviction that a mistake has been committed. However, a
              reviewing court may not overturn a finding simply because it
              would have decided the case differently, and it must affirm a
              finding if the circuit court’s account of the evidence is plausible
              in light of the record viewed in its entirety.

Syl. pt. 1, In Interest of Tiffany Marie S., 196 W. Va. 223, 470 S.E.2d 177 (1996) (emphasis

added). With this standard in mind, we proceed to consider the errors assigned by Father.



                                             III.

                                       DISCUSSION

              On appeal, Father raises two assignments of error. First, Father contends that

the circuit court erred by terminating his improvement period despite his substantial

compliance with its terms and conditions. Second, Father asserts that the circuit court erred

by terminating his parental rights when he was substantially complying with the terms and

conditions of his improvement period. Because Father addresses both assignments of error

together, we will do so as well.



              It is well-established that “[a]lthough parents have substantial rights that

must be protected, the primary goal in cases involving abuse and neglect, as in all family

law matters, must be the health and welfare of the children.” Syl. pt. 3, In re Katie S., 198

W. Va. 79, 479 S.E.2d 589 (1996). Further, we previously have held that

                      [a]t the conclusion of the improvement period, the court
              shall review the performance of the parents in attempting to
              attain the goals of the improvement period and shall, in the
              court’s discretion, determine whether the conditions of the

                                              13
              improvement period have been satisfied and whether sufficient
              improvement has been made in the context of all the
              circumstances of the case to justify the return of the child.

Syl. pt. 6, In Interest of Carlita B., 185 W. Va. 613, 408 S.E.2d 365 (1991). Moreover, as

we have explained, “the ultimate goal [of an improvement period] is restoration of a stable

family environment, not simply meeting the requirements of the case plan.” W. Va. Dep’t

of Hum. Serv. v. Peggy F., 184 W. Va. 60, 64, 399 S.E.2d 460, 464 (1990) (per curiam).

Accordingly, “[t]he question at the dispositional phase of a child abuse and neglect

proceeding is not simply whether the parent has successfully completed his or her assigned

tasks during the improvement period. Rather, the pivotal question is what disposition is

consistent with the best interests of the child.” In re Frances J.A.S., 213 W. Va. 636, 646,

584 S.E.2d 492, 502 (2003) (per curiam). Similarly, “[i]n making the final disposition in

a child abuse and neglect proceeding, the level of a parent’s compliance with the terms and

conditions of an improvement period is just one factor to be considered. The controlling

standard that governs any dispositional decision remains the best interests of the child.”

Syl. pt. 4, In re B.H., 233 W. Va. 57, 754 S.E.2d 743 (2014).



              Father argues that, prior to his relapse, he was fully compliant with the terms

and conditions of his improvement period. Additionally, Father contends that the only

reason the abuse and neglect case was still pending in March and April of 2020 (when he

relapsed) “was because [the] DHHR wanted to continue to provide services to [him] ‘to

ensure his success’ while transitioning his son into his home”; however, he claims that

those services were never provided. Furthermore, Father contends that his relapse occurred

                                             14
during the stress of the COVID-19 global pandemic. Conversely, the DHHR asserts that

despite some initial success during Father’s improvement period, “he later relapsed and

stopped fully participating in his improvement period.” Moreover, the DHHR maintains

that, after the relapse, while Father eventually began producing clean drug screens, he

“continued to fail to communicate with the Department and his counsel, abandoned visits

with his son, and failed to appear for his final dispositional hearing.” Furthermore, the

guardian ad litem maintains that “[t]aking all of the circumstances of the case into

consideration, there was no error[.]” We agree with the DHHR and the guardian ad litem.



              Based upon a review of the record, despite Father’s initial substantial

compliance with the terms and conditions of his improvement period, the circuit court

found that Father was not present at the final dispositional hearing; has a very long history

of substance abuse; has been in drug court, short-term treatment, and long-term treatment;

after only a short period of time of M.O. being in his home, had a substance abuse relapse;

and is still unable to maintain his sobriety and adequately take care of M.O. The circuit

court further recognized that the COVID-19 global pandemic “had a limited effect on the

case, but not substantial enough to change the result[.]” In other words, when considering

the entirety of the circumstances, Father failed to sufficiently improve to justify the return

of M.O. to his home. Ultimately, the circuit court concluded that there was no reasonable

likelihood that the conditions of abuse and neglect could be substantially corrected in the

near future and that the best interests of M.O. necessitate the termination of Father’s

parental rights.

                                             15
              The evidence offered fully supports the circuit court’s findings. In the matter

sub judice, there was evidence offered that Father previously had tested positive for drug

use and participated in both short-term and long-term substance abuse programs.

Additionally, there was evidence that Father relapsed very shortly (a little over a month)

after having M.O. in his home because he said he was bored, and he continued to have

positive drug screens for a period of time after M.O. was removed. Additionally, Father

was late for the original dispositional hearing (only arriving after being prompted by

counsel) and entirely failed to appear for the rescheduled final dispositional hearing to

accommodate his initial absence (despite being present when the circuit court announced

the date and time of the rescheduled hearing). Finally, Father stopped fully participating

in his improvement period. Despite attending one MDT meeting and continuing to drug

screen, Father stopped communicating with his counsel; had only sporadic contact with the

DHHR; and, after asking once, did not actively seek visitation with his son. As this Court

previously has noted, “the level of interest demonstrated by a parent in visiting his or her

children while they are out of the parent’s custody is a significant factor in determining the

parent’s potential to improve sufficiently and achieve minimum standards to parent the

child.” In re Katie S., 198 W. Va. at 90 n.14, 479 S.E.2d at 600 n.14 (citations omitted).

Consequently, given the totality of the circumstances, the circuit court was justified in

concluding that there was no reasonable likelihood that the conditions of abuse and neglect

could be substantially corrected in the near future and that the best interests of M.O.

necessitate the termination of Father’s parental rights.



                                             16
              Moreover, to the extent that Father argues that the circuit court erred in

terminating his parental rights because he did not receive reunification services after M.O.

was placed in his home on a trial basis, we reject that contention. Specifically, Father

asserts that that the “reunification services which were the rationale for the delay in

awarding custody to [him] were never given.” As explained by Ms. Templeton during the

initial dispositional hearing, from February of 2020 to April of 2020, she would, at least

once a week, go to Father’s home to provide assistance. Specifically, Ms. Templeton stated

that she provided pre-unification services, such as safety checks, helping plan meals, and

generally helping in any way needed. Father also continued to be provided drug screening.

Even for a portion of time during the COVID-19 global pandemic, Father continued going

to substance abuse meetings, but stopped doing so because he did not like attending

meetings online.



              While the DHHR has a general “duty to make reasonable efforts to reunify a

family required by state or federal law[,]” West Virginia Code section 49-4-610(5) (eff.

2015), 11 during an improvement period, the parents or custodians are “responsible for the


              11
                   There are exceptions to this general rule. For example,

              West Virginia Code § 49-4-602(d) (2015) specifically provides
              that the Department “is not required to make reasonable efforts
              to preserve the family if the court determines: (1) the parent
              has subjected the child[ren] to aggravated circumstances which
              include, but are not limited to, abandonment, torture, chronic
              abuse and sexual abuse.” (emphasis added). This Court has
              found that “reasonable efforts, such as services provided by the
              DHHR in an improvement period, are not required if there are
                                              17
initiation and completion of all terms of the improvement period.” W. Va. Code § 49-4-

610(4)(A). See also In re Katie S., 198 W. Va. at 90, 479 S.E.2d at 600 (“Although the

Department is required ‘to make reasonable efforts to reunify a family’ ([W. Va. Code,]

49-6-12(i) (1996)), the parents or custodians have the responsibility ‘for the initiation and

completion of all terms of the improvement period.’ W. Va. Code 49-6-12(d) (1996).”).

From review of the record, a service provider came to Father’s home weekly; Father had

the personal cellphone number of the services provider; and there is no evidence that Father

ever inquired of the DHHR as to why he was not getting certain other services he now

claims were not provided to him during this time. Accordingly, for the reasons set forth

above, we affirm the circuit court’s July 27, 2020 dispositional order terminating Father’s

parental rights to M.O. 12



              aggravated circumstances[.]” In re S. M., No. 11-1080, 2012
              WL 2874145, at *2 (W. Va. Jan. 18, 2012)(memorandum
              decision)[.]

State ex rel. W. Va. Dep’t of Health & Hum. Res. v. Dyer, 242 W. Va. 505, 520, 836 S.E.2d
472, 487 (2019).
              12
                To the extent Father raises an argument that the circuit court allowed the
DHHR “to de facto terminate the improvement period without any judicial oversight of all
the circumstances,” this issue has not been properly raised before this Court. Specifically,
the entire argument for that proposition is one sentence, with no cited law, and no real
analysis. However, we do acknowledge that it appears from the record before us that the
DHHR removed M.O. from Father in violation of West Virginia Code section 49-4-602(c)
(eff. 2015). This section provides as follows:

             (c) Emergency removal by department during pendency of case.
       – Regardless of whether the court has previously granted the department care
       and custody of a child, if the department takes physical custody of a child
       during the pendency of a child abuse and neglect case (also known as
       removing the child) due to a change in circumstances and without a court
                                             18
                                             IV.

                                      CONCLUSION

              Based upon the foregoing, the order of the Circuit Court of Wood County

terminating Father’s parental rights to M.O. is affirmed.



                                                                                    Affirmed.




       order issued at the time of the removal, the department must immediately
       notify the court and a hearing shall take place within ten days to determine
       if there is imminent danger to the physical well-being of the child, and there
       is no reasonably available alternative to removal of the child. The court
       findings and order shall be consistent with subsections (a) and (b) of this
       section.

(Emphasis added). This notification and hearing do not seem to have occurred in this
matter. It appears from the record that the DHHR spoke with the prosecutor’s office
regarding the removal; however, there is no indication that the prosecutor’s office informed
the circuit court either. During the final dispositional hearing in this case, the court
intimated that this is a semi-regular occurrence with the DHHR. We wish to make clear
that this Court in no way condones the DHHR’s failure to comply with this statute in this
matter. Nevertheless, as more fully explained herein, we still find the circuit court did not
err in rendering its ruling in this case considering all the facts and circumstances before it.
                                              19